Filed 11/29/22 P. v. McLaughlin CA4/2
Opinion following transfer from Supreme Court

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO


 THE PEOPLE,

           Plaintiff and Respondent,                                      E075089

 v.                                                                       (Super.Ct.No. CR42433)

 MARTIN MAJOR MCLAUGHLIN,                                                 OPINION

           Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Reversed.

         Brett Harding Duxbury, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland and Charles C. Ragland, Assistant Attorneys


                                                              1
General, A. Natasha Cortina, Lynne G. McGinnis and Melissa Mandel, Deputy Attorneys

General, for Plaintiff and Respondent.

                                      INTRODUCTION

       In 1993, defendant Martin Major McLaughlin was tried and convicted of first

degree murder (Pen. Code,1 § 187), with findings that he personally used a firearm

(§ 12022.5), and a special circumstance finding that the murder was committed during a

robbery (former § 190.2, subd. (a)(17)(i), currently numbered § 190.2, subd. (a)(17)(A)).

He was sentenced to life without possibility of parole (LWOP) plus a consecutive term of

4 years for the gun use enhancement. In 2019, following enactment of Senate Bill No.

1437 (Senate Bill 1437) and former section 1170.95 (renumbered as section 1172.6),

defendant petitioned for resentencing, but the petition was denied. He appealed the

denial of that petition and we affirmed. Defendant petitioned for review in the California

Supreme Court, which remanded the matter to us to vacate our opinion and to reconsider

the case in light of its recent decisions in People v. Lewis (2021) 11 Cal.5th 952, 971-972

(Lewis) and People v. Strong (2022) 13 Cal.5th 698 (Strong).

       Pursuant to the Supreme Court’s directions, we vacated our opinion and permitted

the parties to submit supplemental briefs, which they have done. Although the People

argue we should again affirm, consistent with the decisions in Lewis and Strong, we will

reverse the order denying the petition and remand the matter to the trial court for further

proceedings.

       1 All further statutory references are to the Penal Code, unless otherwise
indicated.

                                             2
                                          BACKGROUND

       We need not recite a detailed history of the case in light of the procedural posture

of the case. Suffice it to say that defendant was charged and convicted by a jury of first

degree murder. (§ 187.) The jury also made true findings as to the special circumstance

allegation that the murder was committed during the commission of a robbery (§§ 190.2,

subd. (a)(17), 211), and that defendant personally used a firearm (§ 12022.5). He was

sentenced to LWOP for the special circumstances murder, plus a consecutive 4-year term

for the personal use of the firearm. Defendant appealed that conviction, and we affirmed

in full. (People v. McLaughlin, E013276, Sept. 2, 1994, [nonpub. opn.].)

       On August 6, 2019, defendant filed a petition for resentencing pursuant to section

1170.95. His petition alleged that he was convicted of first or second degree murder

under the felony-murder theory or natural and probable consequences theory, that he

could not now be convicted of first or second degree murder because of changes to

sections 188 or 189, and that he was not the actual killer. On February 21, 2020, the

court denied the petition. Defendant appealed. On appeal, we affirmed the denial of the

petition holding that the record of conviction, showing he was found to have personally

used a firearm and that the special circumstance allegation pertaining to felony murder

made him ineligible for relief. Defendant petitioned for review, and the petition was

granted and held for decision and was subsequently remanded to us with directions to

vacate our decision and reconsider it in light of People v. Lewis, supra, 11 Cal.5th 952,




                                             3
and People v. Strong, supra, 13 Cal.5th 698. We granted the parties leave to submit

supplemental briefs, which they have done.

                                             DISCUSSION

       Defendant argued that his former section 1170.95 petition should have been

granted because the People never established that the jury found the felony-murder

special circumstances true, did not establish whether defendant acted alone or as an aider-

abettor, and whether the gun use enhancement was based on the shooting or some other

use of a weapon. He asserted that we must accept as true all the statements in

defendant’s petition and ignore the record of conviction. On remand, we reconsider the

matter in light of the recent decisions in Lewis, supra, 11 Cal.5th 952, 971-972, and

Strong, supra, 13 Cal.5th 698 as directed.

1.     Statutory and Decisional Framework

       Senate Bill 1437 was passed in 2018 and became effective in January 2019. The

Legislature passed the bill after determining that there was further “need for statutory

changes to more equitably sentence offenders in accordance with their involvement in

homicides.” (Stats. 2018, ch. 1015, § l, subd. (b).)

       Under amendments to sections 188 and 189, the natural and probable

consequences doctrine can no longer be used to support a murder conviction. (People v.

Lopez (2019) 38 Cal.App.5th 1087, 1103 & fn. 9 [review granted November 13, 2019,

S258175]; Stats. 2018, ch. 1015, § 1(f).)




                                              4
       The change did not, however, alter the law regarding the criminal liability of direct

aiders and abettors of murder because such persons necessarily “know and share the

murderous intent of the actual perpetrator.” (People v. McCoy (2001) 25 Cal.4th 1111,

1118; see People v. Chiu (2014) 59 Cal.4th 155, 167 [a direct aider and abettor “acts with

the mens rea required for first degree murder”].) Nor did the law affect persons

convicted as the actual killer.

       Amended section 189 limits first degree murder liability based on a felony-murder

theory to a person who: (1) was the actual killer; or (2) although not the actual killer,

intended to kill and assisted the actual killer in the commission of first degree murder; or

(3) was a major participant in the underlying felony who acted with reckless indifference

to human life. (§ 189, subd. (e).) In so doing, Senate Bill 1437 ensures that murder

liability is not imposed on a person who did not act with implied or express malice, was

not the actual killer, did not act with the intent to kill, or was not a major participant in

the underlying felony who acted with reckless indifference to human life. (People v.

Munoz (2019) 39 Cal.App.5th 738, 749-750, review granted November 26, 2019,

S258234.)

       Senate Bill 1437 also added section 1170.95 (currently renumbered as section

1172.6), which permits a person convicted of murder under a felony-murder or natural

and probable consequences theory to petition the court to have the murder conviction

vacated and to be resentenced. (Former § 1170.95, subds. (a) & (e).) Former section

1170.95 requires that the petition be filed in the sentencing court, and must include the



                                               5
petitioner’s declaration showing eligibility, the case number, the year of conviction, and

any request for counsel. (Former § 1170.95, subd. (b); People v Verdugo (2020) 44

Cal.App.5th 320, 327, review granted March 18, 2020, S260493 (Verdugo).)

       Former section 1170.95, subdivision (a) provides that a person convicted of

felony-murder or murder under a natural and probable consequences theory may petition

the trial court to have his or her murder conviction vacated or be resentenced , asserting

the petitioner could “not be convicted of first or second degree murder because of

changes to Section[s] 188 or 189” made by Senate Bill 1437. (Former § 1170.95, subd.

(a), Lewis, supra, 11 Cal.5th at p. 959.)

       Lewis clarified the procedure by which a trial court determines if the petitioner has

made a prima facie showing and instructs us that to make the determination, courts may

review the entire record of conviction, including the opinion in the direct appeal, and that

“‘[a] court should not reject the petitioner’s factual allegations on credibility grounds

without first conducting an evidentiary hearing.’” (Lewis, supra, 11 Cal.5th at p. 971,

citing People v. Drayton (2020) 47 Cal.App.5th 965, 978 [fn. omitted]; In re Serrano

(1995) 10 Cal.4th 447, 456].) The Supreme Court, however, cautioned that “‘if the

record, including the court’s own documents, “contain[s] facts refuting the allegations

made in the petition,” then “the court is justified in making a credibility determination

adverse to the petitioner.”’[Citations.]” (Lewis, supra, 11 Cal.5th at p. 971.)

       Subsequently, the Supreme Court issued another decision resolving an issue of

great concern in Strong, supra, 13 Cal.5th 698, where it held that the fact a defendant’s



                                              6
conviction includes a true finding on a special circumstance allegation, issued by a jury

prior to the holdings of People v. Banks (2015) 61 Cal.4th 788, and People v. Clark

(2016) 63 Cal.4th 522, does not, ipso facto, render the defendant ineligible for relief at

the prima facie stage. (Strong, supra, 13 Cal.5th at pp. 710, 718.)

         We now turn to the defendant’s petition, as it has been impacted by these recent

cases.

2.       Defendant’s Eligibility for Resentencing Under These Precedents.

         a.     Effect of the Holding of Lewis.

         In the present case, defendant’s petition was denied at the prima facie stage based

on the People’s motion to dismiss, arguing that defendant was the actual killer, as

evidenced by the jury’s gun use enhancement finding and the special circumstances. The

only documentation presented to the court for consideration was, apparently, the

probation report, which is not a part of the record of conviction. (People v. Dunn (2022)

81 Cal.App.5th 394, 403; see also, People v. Reed (1996) 13 Cal.4th 217, 230-231.)

         The trial court did not have the benefit of the holding in Lewis to guide its review

of defendant’s petition and thus made a determination that defendant failed to make a

prima facie showing of entitlement to resentencing without considering the entire record

of conviction. For this reason, remand is necessary pursuant to the holding of Lewis, for

a proper consideration of the record of conviction to determine the precise nature of

defendant’s conviction, including the nature of the findings as to special circumstances




                                                  7
and gun use, in determining if defendant is entitled to an order to show cause and

resentencing.

       b.       Effect of the Holding of Strong.

       The People urge us to affirm anew because the “record of conviction” shows

defendant was convicted of murder as the actual shooter, as evidenced by the gun use

allegation and the felony-murder special circumstances finding. {SRB 4} However, as

we have noted, the trial court’s conclusion that defendant had failed to make a prima

facie showing was reached without the benefit of the recent Supreme Court precedents.

       In Strong, which was decided while this case was pending on appeal and review in

the Supreme Court, the Supreme Court concluded that where a jury made findings on

special circumstances allegation prior to the holdings of Banks and Clark, the fact of the

findings on the allegation do not automatically render a defendant ineligible for

resentencing relief under former section 1170.95, renumbered as section 1172.6.

       Under section 1172.6, the trial court must vacate a first-degree murder conviction

that was based on a felony-murder theory, unless the petitioner either (1) was the actual

killer, (2) had the intent to kill and aided and abetted the commission of first-degree

murder, or (3) was a major participant in the underlying felony and acted with reckless

indifference to human life. (§ 1172.6, subd. (d)(3), incorporating § 189, subd. (e).)

       A felony-murder special circumstance, however, requires that the defendant either

(1) was the actual killer, (2) had the intent to kill and aided and abetted the commission of




                                               8
first-degree murder, or (3) was a major participant in the underlying felony and acted

with reckless indifference to human life. (§ 190.2, subds. (a)(17), (b)-(d).)

       When we conducted our initial review of the trial court’s denial of defendant’s

petition for resentencing, we concluded that the record showed defendant was the actual

killer based upon the findings that he personally used a firearm and the jury’s finding on

the felony-murder special circumstances. (People v. McLaughlin (May 5, 2021, E075089

[nonpub. opn.], p. 9.) In his supplemental brief, defendant argues our initial conclusion

was incorrect and that there was not sufficient evidence to support the conclusion that

defendant was the killer because there were inconsistent statements made by witnesses

for the prosecution. {SAOB pp. 4-5} These arguments miss the mark, although, as we

have already noted, remand is necessary to allow the court to consider whether the

petition set forth a prima facie showing in light of the actual record of conviction.

       Because we based our conclusion that defendant was the actual killer on the facts

the jury found he personally used a firearm, and that it found true the special

circumstances allegation (People v. McLaughlin, supra, E075089), prior to the Supreme

Court’s opinion in Strong, remand is necessary. Strong holds that a defendant is not

automatically rendered ineligible for relief under section 1170.95 or 1172.6 where the

special circumstances findings predate the holdings of Banks and Clark. Because this

court, as well as the trial court, did not have the benefit of the Supreme Court’s guidance

on these matters, remand is required to allow the trial court to reconsider defendant’s

petition in light of its decision in Strong.



                                               9
                                  DISPOSITION

      The judgment is reversed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                RAMIREZ
                                                          P. J.


We concur:

MILLER
                        J.

SLOUGH
                        J.




                                   10